 Case 8:19-cv-00475-WFJ-SPF Document 5 Filed 02/27/19 Page 1 of 6 PageID 58



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

ALVA JOHNSON,
Individually and on Behalf of All Others
Similarly Situated,

      Plaintiff,

v.                                                       Case No: 8:19-cv-475-T-02SPF

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT, INC.,

      Defendants.



                          AMENDED RELATED CASE ORDER
                            AND TRACK THREE NOTICE
      It is hereby ORDERED that, no later than fourteen days from the date of this Order,

counsel and any pro se party shall comply with Local Rule 1.04(d), and shall file and serve

a certification as to whether the instant action should be designated as a similar or

successive case pursuant to Local Rule 1.04(a) or (b). The parties shall utilize the

attached form NOTICE OF PENDENCY OF OTHER ACTIONS.

      It is FURTHER ORDERED that, in accordance with Local Rule 3.05, this action is

designated a Track Three case.          All parties must comply with the requirements

established in Local Rule 3.05 for Track Three cases. Counsel and any unrepresented

party shall meet within sixty days after service of the complaint upon any defendant for

the purpose of preparing and filing a Case Management Report. The parties shall utilize

the   Case     Management      Report     form    located   at   the    Court’s    website

www.flmd.uscourts.gov/judges/william-jung.            Unless otherwise ordered by the
 Case 8:19-cv-00475-WFJ-SPF Document 5 Filed 02/27/19 Page 2 of 6 PageID 59



Court, a party may not seek discovery from any source before the meeting. Fed. R. Civ.

P. 26 (d); Local Rule 3.05(c)(2)(B). Plaintiff is responsible for serving a copy of this notice

and order with attachments upon each party no later than fourteen days after appearance

of the party.

       DONE AND ORDERED in Tampa, Florida, this 27th day of February, 2019.




Attachments:
      Notice of Pendency of Other Actions [mandatory form]
      Magistrate Judge Consent / Letter to Counsel
      Magistrate Judge Consent Form / Entire Case
      Magistrate Judge Consent / Specified Motions

Web Case Management Form: www.flmd.uscourts.gov/judges/william-jung [mandatory
form]

Copies to:      All Counsel of Record
                All Pro Se Parties
 Case 8:19-cv-00475-WFJ-SPF Document 5 Filed 02/27/19 Page 3 of 6 PageID 60




                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALVA JOHNSON,
Individually and on Behalf of All Others
Similarly Situated,

         Plaintiff,

v.                                                          Case No: 8:19-cv-475-T-02SPF

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT, INC.,

         Defendants.


                       NOTICE OF PENDENCY OF OTHER ACTIONS
         In accordance with Local Rule 1.04(d), I certify that the instant action:

_____      IS          related to pending or closed civil or criminal case(s) previously filed
                       in this Court, or any other Federal or State court, or administrative
                       agency as indicated below:
                       _____________________________________________________

                       _____________________________________________________

                       _____________________________________________________

                       _____________________________________________________


_____ IS NOT           related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.

Dated:

_____________________________
Counsel of Record or Pro Se Party
  [Address and Telephone]
Case 8:19-cv-00475-WFJ-SPF Document 5 Filed 02/27/19 Page 4 of 6 PageID 61
          Case 8:19-cv-00475-WFJ-SPF Document 5 Filed 02/27/19 Page 5 of 6 PageID 62
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                   UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Middle District of Florida

                      ALVA JOHNSON                                       )
                              Plaintiff                                  )
                          v.                                             )    Civil Action No.        8:19-cv-475-T-02SPF
                DONALD J. TRUMP, et al.                                  )
                           Defendants                                    )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
      IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P.
73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
         Case 8:19-cv-00475-WFJ-SPF Document 5 Filed 02/27/19 Page 6 of 6 PageID 63
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                 UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District of Florida

                    ALVA JOHNSON                                       )
                           Plaintiff                                   )
                        v.                                             )       Civil Action No. 8:19-cv-475-T-02SPF
              DONALD J. TRUMP, et al.                                  )
                         Defendants                                    )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available
to conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent
to have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

               Motions:




         Parties’ printed names                            Signatures of parties or attorneys                                Dates




                                                           Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
